DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-10 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10242081, Pat. No. US 10552444, and Pat. No. US 10936621 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Colossi (Pub. No. US 2005/0283494) teaches graphically visualizing and manipulating a multidimensional OLAP model when data describing a multidimensional model is retrieved. The multidimensional model comprises a plurality of groups. Each group has one or more levels. The levels have a hierarchical order. Sets comprising one or more level indicators are displayed. Each set is side-by-side to at least one other set. Each set is associated with one group of the plurality of groups. The one or more level indicators of each set are associated with the one or more levels of the associated 
ii)	Klesser (Pub. No. US 2015/0007115) teaches displaying multidimensional data in a decomposition tree. The decomposition tree may include a plurality of levels, with the first level including a parent node representing the multidimensional data and the subsequent levels including one or more nodes representing a subset of the data repressed by the parent node along dimensions selected by a user. The decomposition tree may include nodes belonging to the same dimension in different levels of the decomposition tree. A node in the decomposition tree may be split by more than one dimension inside a same subsequent level.
iii)	Stolte (Pat. No. US 8,364,724) teaches forming a visual plot using a hierarchical structure of a dataset. The dataset comprises a measure and a dimension. The dimension consists of a plurality of levels. The plurality of levels form a dimension hierarchy. The visual plot is constructed based on a specification. A first level from the plurality of levels is represented by a first component of the visual plot. A second level from the plurality of levels is represented by a second component of the visual plot. The dataset is queried to retrieve data in accordance with the specification. The data includes all or a portion of the dimension and all or a portion of the measure. The visual plot is populated with the retrieved data in accordance with the specification.

Anwar (Pat. No. US 6,750,864) teaches a GUI including a set of visualization routines designed to improve display, visualization and manipulation of multi-dimensional data. Many of the routines combine 2D and 3D renderings with domain selecting criteria and stacking criteria with line segments connecting variable values between records in a given dataset or between corresponding variable values in records of related datasets. The GUI also employs active, persistent and slider variables to probe variable relationships, group relationships and dataset relationships.
v)	Hanrahan (Pub. No. US 2006/0206512) teaches generating marks when displaying data, such as the results of a query across a database. A visual plot is constructed based on a specification of a dataset whose fields comprise a plurality of levels. A first level from the plurality of levels is represented by a first component of the visual plot. A second level from the plurality of levels is represented by a second component of the visual plot. The dataset is optionally queried to retrieve data in accordance with the specification. The visual plot is populated with the retrieved data in accordance with the specification.
vi)	Toso (Pub. No. US 2012/0079431) teaches displaying a dynamic, multi-dimensional representation of a database via an internet coupled processor and associated hardware. A browser enabled applet communicates with internet database server(s). Hierarchies of account users are able to program display parameters and view and edit data contained in multiple authorized databases (e.g. financial or investment portfolios). A three-dimensional geometric display (e.g. Cube) is populated with real time position and multi-position group data obtained from available database servers. 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-10:
In interpreting the claims filed on 3 August 2021, in light of the available prior art, the prosecution history of the instant application and all related applications associated with the Terminal Disclaimer above, and the interview dated 10 August 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim 1.
Other dependent claims are also allowed based on their dependencies on claim 1.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  August 10, 2021